Citation Nr: 0809569	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for a lower back 
disability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2004 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which assigned an initial evaluation of 10 
percent for a lower back disability, effective June 3, 2005.  
The appeal was subsequently transferred to the RO in 
Pittsburgh, Pennsylvania.
FINDINGS OF FACT

1.  The veteran's lower back disability has not been 
manifested by forward thoracolumbar flexion limited to 60 
degrees or less; or, the combined range of thoracolumbar 
motion limited to 120 degrees or less; or, by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

2.  The veteran's lower back disability has not been 
manifested by an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a lower 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  The veteran seeks an 
initial evaluation in excess of the currently assigned rating 
for his lower back disability.  This appeal arises from an 
initial grant of service connection, which assigned the 
initial disability evaluation.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.

The veteran was granted service connection for his lower back 
disability by a July 2005 rating decision and assigned a 10 
percent disability evaluation effective June 3, 2005.  The 
disability was described as post laminectomy syndrome lumbar; 
status post lumbar laminectomy, diskectomy, microscopic 
dissection of the epidural space and neural foramina for 
herniated nucleus pulposus, L5-S1, left.  The veteran 
contends that his disability is more severe than reflected in 
the 10 percent rating.

Disability evaluation are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

The criteria under Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome (IVDS) direct that IVDS be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of the chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A 20 percent disability rating for 
intervetebral disc syndrome is warranted with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  38 C.F.R. § 
4.71a (2007).

Explanatory notes explain that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that require 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  Further, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Neurologic disabilities are to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

The criteria for rating diseases and injuries of the spine 
provide with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 60 degrees or less; or, the 
combined range of motion of the thoracolumbar spine is 
limited to 120 degrees or less; or, that the disorder is 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  38 
C.F.R. § 4.71a, Plate V.

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a, Diagnostic Code 5243.


In this case, at no time has the veteran shown lumbar 
symptoms to be of such a nature or severity or to result in 
such functional impairment as to warrant a schedular 
evaluation in excess of the assigned 10 percent rating.  The 
April 2005 pre-discharge examination showed range of lumbar 
flexion to 80 degrees flexion with pain.  Lateral flexion to 
the right was to 30 degrees with pain and to 30 degrees to 
the left with pain. Rotation was to 30 degrees to the right 
with pain and 30 degrees to the left with pain.

The April 2005 examination noted that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.

The April 2005 examination noted pain, fatigue, weakness, and 
lack of endurance after repetitive use.  The current 10 
percent rating takes these factors into account.  No higher 
rating is warranted under DeLuca.

There is no evidence of radiculopathy associated with the 
service-connected disorder.  Therefore, a separate evaluation 
for neurological manifestations is not in order.

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's March 2005 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  As for the issues of increased initial evaluations for 
the veteran's service connected disabilities, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluations assigned to the lower back condition.  As the 
appeal is being denied herein, any such issues are moot.  In 
addition, he was later provided with information concerning 
relevant diagnostic codes and their application, and made 
statements indicating actual knowledge of what would be 
required for the increased evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records and VA examinations. 


ORDER

An initial evaluation for a lower back disability in excess 
of 10 percent is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


